UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended January 1, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 0-26396 BENIHANA INC. (Exact name of registrant as specified in its charter) Delaware 65-0538630 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 8750 Northwest 36th Street, Suite 300, Miami, Florida (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(305) 593-0770 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYes oNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). xYes oNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. o Large accelerated filer x Accelerated filer o Non-accelerated filer o Smaller reporting company (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYes xNo Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Common stock, $.10 par value: 17,923,902 shares outstanding at January 27, 2012 BENIHANA INC. AND SUBSIDIARIES TABLE OF CONTENTS PAGE PART I FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets (unaudited) at January 1, 2012 and March 27, 2011 2 Condensed Consolidated Statements of Income (Loss) (unaudited) for the Three and Ten Periods Ended January 1, 2012 and January 2, 2011 3 Condensed Consolidated Statements of Stockholders’ Equity (unaudited) for the Ten Periods Ended January 1, 2012 and January 2, 2011 4 Condensed Consolidated Statements of Cash Flows (unaudited) for the Ten Periods Ended January 1, 2012 and January 2, 2011 5 Notes to Condensed Consolidated Financial Statements (unaudited) 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures about Market Risk 26 Item 4. Controls and Procedures 27 PART II OTHER INFORMATION Item 1. Legal Proceedings 27 Item 1A. Risk Factors 27 Item 6. Exhibits 28 - 1 - BENIHANA INC. AND SUBSIDIARIES PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) (In thousands, except share and per share information) January 1, March 27, Assets Current Assets: Cash and cash equivalents $ $ Receivables, net Inventories Income tax receivable Prepaid expenses and other current assets Investment securities available for sale - restricted Deferred income tax asset, net Total current assets Property and equipment, net Goodwill Deferred income tax asset, net Other assets, net Total assets $ $ Liabilities, Convertible Preferred Stock and Stockholders’ Equity Current Liabilities: Accounts payable $ $ Accrued expenses Total current liabilities Deferred obligations under operating leases Borrowings under line of credit - Other long term liabilities Total liabilities Commitments and contingencies (Notes 6 and 11) Convertible preferred stock - $1.00 par value; authorized - 5,000,000 shares; Series B mandatory redeemable convertible preferred stock - authorized, issued and oustanding - 0 and 800,000 shares, respectively - Stockholders’ Equity Common stock - $.10 par value; convertible into Class A common stock; authorized - 24,000,000 and 12,000,000 shares, respectively; issued and oustanding - 17,900,568 and 5,552,747 shares, respectively Class A common stock - $.10 par value; authorized - 0 and 32,500,000 shares, respectively; issued and outstanding - 0 and 10,552,378 shares, respectively - Additional paid-in capital Retained earnings Treasury stock, at cost - 56,042 and 46,667 shares, respectively ) ) Accumulated other comprehensive income, net of tax 16 46 Total stockholders’ equity Total liabilities, convertible preferred stock and stockholders' equity $ $ See accompanying notes to unaudited condensed consolidated financial statements. - 2 - BENIHANA INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (LOSS) (UNAUDITED) (In thousands, except per share information) Three Periods Ended Ten Periods Ended January 1, January 2, January 1, January 2, Revenues: Restaurant sales $ Franchise fees and royalties Total revenues Costs and Expenses: Cost of food and beverage sales Restaurant operating expenses Restaurant opening costs - - - 8 General and administrative expenses Total operating expenses Income (Loss) from operations ) Interest expense, net 94 Income (Loss) before income taxes ) Income tax provision (benefit) ) ) Net Income Less: Accretion of preferred stock issuance costs and preferred stock dividends - Net income (loss) attributable to common stockholders $ ) Earnings (Loss) Per Share Basic earnings per common share $ ) Diluted earnings per common share $ ) Basic weighted average shares outstanding Diluted weighted average shares outstanding See accompanying notes to unaudited condensed consolidated financial statements. - 3 - BENIHANA INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY (UNAUDITED) (In thousands, except share information) Accumulated Other Class A Additional Comprehensive Total Common Common Paid-in Retained Treasury (Loss) Income, Stockholders’ Stock Stock Capital Earnings Stock Net of Tax Equity Balance, March 28, 2010 $ - $ ) $ Comprehensive income: Net income Net decrease in unrealized loss on investment securities available for sale, net of tax 46 46 Total comprehensive loss Issuance of 7,109 shares of common stock and 48,000 shares of Class A common stock from exercise of options 1 5 Conversion of 46,017 shares of common stock into 46,017 shares of Class A common (4
